DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 12/10/2020. Claims 1, 3-4, 9, 13-14, and 17-18 are amended. Claims 8, 11-12, 15, and 20 are cancelled.  Claims 21-25 newly added. Claims 1-7, 9-10, 13-14, 16-19, and 21-25 are pending in this examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
                                                                 Examiner note

Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.
Claim Objections
Claim 1 is objected for the following reason, the claim recites “based on determining that a message, from the second computing device after the second computing device obtains access to the wireless network, comprises the access code, causing sending of the message”. It is unclear for examiner the meaning of the recited limitation. Examiner was unable to find the limitation” causing sending the message “in applicant specification which clarifies the limitation. Examiner interpret the limitation as: the second device received the access code 

Response to Argument
Applicant's arguments filed on 12/10/2020 regarding claim 1 has  been fully considered but they are not persuasive:

The Applicant submits on page 7 of remarks filed on 12/10/2020 for Claim 1  that Huang does not disclose: causing, by a first computing device associated with a wireless network, transmission, via a premises power line network, of an access code, wherein the access code is for communicating via the wireless network; receiving, from a second computing device, a request to access the wireless network; and  based on determining that a message, from the second computing device after the second computing device obtains access to the wireless network, comprises the access code, causing sending of the message.
	
Examiner respectfully disagrees with remarks filed on page 7 on 12/21/2020 for claims 1, 16 and 19. Huang in his application discloses:  causing, by a first computing device associated with a wireless network, transmission, via a premises power line network, of an access code, wherein the access code is for communicating via the wireless network [Col.1 lines 39-54, as discussed further below, the techniques in this application can allow new devices to be authenticated to a secured network with minimal or no effort by a user.  For example, when a user brings home a new device and plugs it in for the first time, the device may identify and connect to the user's home wireless network automatically, simply by being connected to a power line.  Because information for joining the wireless network is obtained over the power line, the user does not need to setup the device for the network or specify any network ID or password for the wireless network, even for the very first connection to the wireless network.  This allows devices requiring network connections to operate in a "plug-and-play" manner simply by being connected to a power line.  In some implementations, devices may also receive other information over the power line to automatically set up other aspects of their operation], and  [Col. 9 lines 53-65, the power line network controller 140( equated to First computing device) may communicate with a router that provides access to the selected wireless network to obtain wireless network credentials 150.  For example, the power line network controller 140 may obtain a service set identifier (SSID) for the network and a password or key to access the network from the router.  The key may be a randomly generated pre-shared key such as a wireless fidelity (Wi-Fi) protected access key 2 (WPA2).  In some implementations, the key may have an expiration time, and may be updated periodically after a certain period of time, for example, 24 hours or 7 days.  Other types of session keys may also be used.  In some cases, the password may be a password set by a user or network administrator], and [see FIG.1 and corresponding text for more detail]; and (16)    in some implementations, the one or more credentials include a Wi-Fi protected access two (WPA2) session key.  The operation of determining, based on the one or more credentials received in the request from the device, that the device is authorized to access the wireless network includes determining that the WPA2  the wireless network credentials 150 may include one or more of a digital certificate, a token, one or more session keys, a SSID, and a password].
receiving, from a second computing device, a request to access the wireless network [Col. 1 lines 22- 35, when a device connects to a power line, the device may receive information through the power line to access a wireless network in the vicinity of the building…After determining that it would like to join the wireless network, the device transmits a request for joining the wireless network.  This request may be transmitted wirelessly or through the power line to a network router, and includes the wireless network access information received through the power line], and  [see FIG.1 and corresponding text for more detail, device 120 and  power line network controller(140)]; and
“based on determining that a message, from the second computing device after the second computing device obtains access to the wireless network, comprises the access code, causing sending of the message [Abstract, After a device is connected to a power line, wireless network credentials that enable the device to access to a wireless network are transmitted to the device through the power line.  A request is received from the device to connect to the wireless network.  The request includes the wireless network credentials transmitted to the device through the power line.  The device is determined to be authorized to access the wireless network based on the one or more credentials received in the request.  In response to determining that the one or more wireless network credentials received in the request from the device are valid, wireless network access is provided to the device], and [ Col. 1 lines 25-27, the wireless network access information may include, for example, credentials such as a password, a key, or a certificate],  and[58, the wireless network credentials 150 may include one or more of a digital certificate, a token, one or more session keys, a SSID, and a password], and  [ (18)    In some implementations, the operations further include determining that the device is disconnected from the power line, and in response to determining that the device is disconnected from the power line: terminating registration of the device by removing the stored device information from the database, and revoking the one or more credentials that enable the device to access to the wireless network].

Examiner note: Please see the claim objection above.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that Huang in his application discloses:  when a device connects to a power line, the device may receive information through the power line to access a wireless network in the vicinity of the building…After determining that it would like to join the wireless network, the device transmits a request for joining the wireless network.  This request may be transmitted wirelessly or through the power line to a network router, and includes the wireless network access information received through the power line, the power line network controller 140 may communicate with a router that provides access to the selected wireless network to obtain wireless network credentials 150 which may include one or more of a digital certificate, a token, one or more session keys, a SSID, and a password. Examiner maintains his rejection.

The Applicant submits on pages 8-9 of remarks filed on 12/10/2020 for Claim 16 that the Office Action incorrectly attempts to apply rejections to claim 7 (in combination with claim 1) to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 7, 9-10, 13-14, 16-17, 21-25 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Huang, (US 9,906,956 A1) hereinafter referred to as Huang.
Regarding claim 1, Huang discloses causing, by a first computing device associated with a wireless network, transmission, via a premises power line network, of an access code, wherein the access code is for communicating via the wireless network [Col.1 lines 39-54, as discussed further below, the techniques in this application can allow new devices to be authenticated to a secured network with minimal or no effort by a user.  For example, when a user brings home a new device and plugs it in for the first time, the device may identify and connect to the user's home wireless network automatically, simply by being connected to a power line.  Because information for joining the wireless network is obtained over the power line, the user does not need to setup the device for the network or specify any network ID or password for the wireless network, even for the very first connection to the wireless network.  This allows devices requiring network connections to operate in a "plug-and-play" manner simply by being connected to a power line.  In some implementations, devices may also receive other information over the power line to automatically set up other aspects of their operation], and  [Col. 9 lines 53-65, the power line network controller 140( equated to First computing device) may communicate with a router that provides access to the selected wireless network to obtain wireless network credentials 150.  For example, the power line network controller 140 may obtain a service set identifier (SSID) for the network and a password or key to access the network from the router.  The key may be a randomly generated pre-shared key such as a wireless fidelity (Wi-Fi) protected access key 2 (WPA2).  In some implementations, the key may have an expiration time, and may be updated periodically after a certain period of time, for example, 24 hours or 7 days.  Other types of session keys may also be used.  In some cases, the password may be a password set by a user or network administrator], and [see FIG.1 and corresponding text for more detail]; and[ Col 4 lines 38-45,  In some implementations, the one or more credentials include a Wi-Fi protected access two (WPA2) session key.  The operation of determining, based on the one or more credentials received in the request from the device, that the device is authorized to access the wireless network includes determining that the WPA2 session key received from the device matches a session key at the one or more computing devices], and [Col 13 lines 60-63, the wireless network credentials 150 may include one or more of a digital certificate, a token, one or more session keys, a SSID, and a password].
receiving, from a second computing device, a request to access the wireless network [Col. 1 lines 22- 35, when a device connects to a power line, the device may receive information 
“based on determining that a message, from the second computing device after the second computing device obtains access to the wireless network, comprises the access code, causing sending of the message [Abstract, After a device is connected to a power line, wireless network credentials that enable the device to access to a wireless network are transmitted to the device through the power line.  A request is received from the device to connect to the wireless network.  The request includes the wireless network credentials transmitted to the device through the power line.  The device is determined to be authorized to access the wireless network based on the one or more credentials received in the request.  In response to determining that the one or more wireless network credentials received in the request from the device are valid, wireless network access is provided to the device], and [ Col. 1 lines 25-27, the wireless network access information may include, for example, credentials such as a password, a key, or a certificate],  and[Col 13 lines 60-63, the wireless network credentials 150 may include one or more of a digital certificate, a token, one or more session keys, a SSID, and a password], and  [ Col 3 lines 43-49, In some implementations, the operations further include determining that the device is disconnected from the power line, and in response to determining that the device is disconnected from the power line: terminating registration of the device by removing the stored device 
Regarding claim 2, Huang discloses wherein the request to access the wireless network comprises an identifier of the second computing device, the method further comprising: authenticating, based on the identifier, the second computing device [Col. 10 lines 34-41, the device information may include one or more of a device type, a device name or identifier, an IP address, a MAC address, and an operating state of the device 120.  Device type 41information may include information indicating a type or category of the device 120 such as information identifying the device 120 as a television device, a refrigerator device, a phone device, or a laptop device]. 
Regarding claim 3, Huang discloses,  receiving an identifier of the second computing device: determining, based on the identifier, a manufacturer of the second computing device; retrieving a list of device identifiers; and determining, based on the identifier and on the list of device identifiers, whether the identifier is a valid identifier [Col. 10 lines 34-41, the device information may include one or more of a device type, a device name or identifier, an IP address, a MAC address, and an operating state of the device 120.  Device type information may include information indicating a type or category of the device 120 such as information identifying the device 120 as a television device, a refrigerator device, a phone device, or a laptop device], and [Col. 10 lines 51-57, for example, the device information may include data indicative of a make, model, manufacturer, year of manufacturing of the device 120.  In some cases, the device information may include the most frequent operating mode of the device 120.  In general, various types of information indicative of features and characteristics of the device 120 may be included in the device information], and   [Col. 2 lines 16-23, this arrangement can power line network in a user's home.  Devices that are currently authenticated on the wireless network and devices connected to the power line may receive up-to-date credentials, while other devices are unable to access the wireless network].
Regarding claim 7, Huang discloses denying, based on a failure to receive the access code from a third computing device, access by the third computing device to the wireless network [Abstract, In response to determining that the one or more wireless network credentials received in the request from the device are valid, wireless network access is provided to the device. Examiner Note: if the device has no correct credential, the access will be denied to any device trying to access the wireless network], and  [Col. 2 lines 16-23, this arrangement can allow automatic network access to be provided to devices that are coupled to a particular physical electrical circuit, e.g., the power line network in a user's home.  Devices that are currently authenticated on the wireless network and devices connected to the power line may receive up-to-date credentials, while other devices are unable to access the wireless network].
Regarding claim 9, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 10, Huang discloses receiving, from a third computing device, a request for a second access code different from the access code; and determining, based on a second communication signal received via a second power line network different from the premises power line network, the second access code [Abstract, After a device is connected to a power line, wireless network credentials that enable the device to access to a wireless network are transmitted to the device through the power line.  A request is received from the device to connect to the wireless network.  The request includes the wireless network credentials 
	Examiner Note: examiner did not locate the second power line network in Applicant filed specification and the only one was mentioned was the power line network 307.Examiner encourage Applicant to indicate a paragraph number, which explains the second power line network. 
Regarding claim 13, Huang discloses, wherein a connection to the premises power line network comprises an inductive connection[ Col. 6 lines 47-49,  a power line connector 130A/E may be any electrical outlet or port that can be connected to a device 120], and [Col. 6 line 67-Col.7 lines 1-6, a smart outlet may be configured to control the amount of power being provided to a connected device 120 by manipulating an electrical switch in response to a signal received from the power line network controller 140]. 
Regarding claim 14, Huang discloses after receiving the request for the access code, receiving, from the second computing device, an instruction to connect the first computing device to a power supply [Col.15 lines 10-17, a power line network controller 500 may be implemented in a wireless network router, a circuit breaker, a power panel, or one or more servers.  In some implementations, a power line network controller 500 may be implemented in a device plugged into a power outlet which handles bootstrapping and authentication for devices connected to the power line
Regarding claim 16, Huang discloses receiving, by a first computing device associated with a wireless network of a premises and from a second computing device, a request to access the wireless network[Col. 1 lines 22- 35, when a device connects to a power line, the device may receive information through the power line to access a wireless network in the vicinity of the building…After determining that it would like to join the wireless network, the device transmits a request for joining the wireless network.  This request may be transmitted wirelessly or through the power line to a network router, and includes the wireless network access information received through the power line], and  [see FIG.1 and corresponding text for more detail, device 120 and  power line network controller(140)], and [Abstract]; and
 sending, via a power line network associated with the premises, an access code [Abstract, after a device is connected to a power line, wireless network credentials that enable the device to access to a wireless network are transmitted to the device through the power line.  A request is received from the device to connect to the wireless network.  The request includes the wireless network credentials transmitted to the device through the power line.  The device is determined to be authorized to access the wireless network based on the one or more credentials received in the request.  In response to determining that the one or more wireless network credentials received in the request from the device are valid, wireless network access is provided to the device]; and
 sending, to the second computing device, a first message requesting that the second computing device provide the access code [Abstract, after a device is connected to a power line, wireless network credentials that enable the device to access to a wireless network are transmitted to the device through the power line.  A request is received from the device to connect to the wireless network.  The request includes the wireless network credentials transmitted to the device through the power line.  The device is determined to be authorized to access the wireless network based on the one or more credentials received in the request.  In response to determining that the one or more wireless network credentials received in the request from the device are valid, wireless network access is provided to the device], and [Col.8 lines 7-19, after a secure wireless network connection is established, a power line network controller 240, which, in some implementations may include the network router, may send a message to a network privileged device 240, such as a mobile phone of a user or other trusted device, to let the user know that a new device was added to the wireless network…who may be a person who lives in a home where the power line network is active.  A user may also be a user of any of the devices connected to the wireless network or the power line network]; and 
 sending, after determining that the access code has not been received within a threshold amount of time after the first message was sent[Col. 3 lines 9-17, the operations include transmitting, to the device over the power line, data indicative of an expiration time period for the one or more credentials, generating a second credential in response to the one or more credentials expiring and the expiration time period having transpired, and transmitting, to the device, the second credential and data indicative of an expiration time period for the second credential], and [Col. 4 lines 25-26,  data indicative of an expiration time period for the one or more credentials], and  [Col. 2 lines 16-23, this arrangement can allow automatic network access to be provided to devices that are coupled to a particular physical electrical circuit, e.g., the power line network in a user's home.  Devices that are currently authenticated on the wireless network and devices connected to the power line may receive up-to-date credentials, while other devices are unable to access the wireless network]; and
 a second message requesting the second computing device to connect to the power line network[Abstract, After a device is connected to a power line, wireless network credentials that enable the device to access to a wireless network are transmitted to the device through the power line.  A request is received from the device to connect to the wireless network.  The request includes the wireless network credentials transmitted to the device through the power line.  The device is determined to be authorized to access the wireless network based on the one or more credentials received in the request.  In response to determining that the one or more wireless network credentials received in the request from the device are valid, wireless network access is provided to the device], and [Col.8 lines 7-19, after a secure wireless network connection is established, a power line network controller 240, which, in some implementations may include the network router, may send a message to a network privileged device 240, such as a mobile phone of a user or other trusted device, to let the user know that a new device was added to the wireless network…who may be a person who lives in a home where the power line network is active.  A user may also be a user of any of the devices connected to the wireless network or the power line network..]; and
 and 4Application No.: 16/181,099Docket No.: 007412.03700\US sending, after receiving the access code from the second computing device, information for accessing the wireless network [Abstract, after a device is connected to a power line, wireless network credentials that enable the device to access to a wireless network are transmitted to the device through the power line.  A request is received from the device to connect to the wireless network.  The request includes the wireless network credentials transmitted to the device through the power line.  The device is determined to be authorized to access the wireless network based on the one or more credentials received in the request.  In 
Regarding claim 17, Huang discloses, receiving an identifier of the second computing device; determining that the identifier of the second computing device is valid [Col. 10 lines 34- 41, the device information may include one or more of a device type, a device name or identifier, an IP address, a MAC address, and an operating state of the device 120.  Device type information may include information indicating a type or category of the device 120 such as information identifying the device 120 as a television device, a refrigerator device, a phone device, or a laptop device], and [Col. 10 lines 51-57, For example, the device information may include data indicative of a make, model, manufacturer, year of manufacturing of the device 120.  In some cases, the device information may include the most frequent operating mode of the device 120.  In general, various types of information indicative of features and characteristics of the device 120 may be included in the device information], and  [Col. 2 lines 16-23,this arrangement can allow automatic network access to be provided to devices that are coupled to a particular physical electrical circuit, e.g., the power line network in a user's home.  Devices that are currently authenticated on the wireless network and devices connected to the power line may receive up-to-date credentials, while other devices are unable to access the wireless network].
Regarding claim 21, Huang discloses further comprising: retrieving an identifier of the second computing device for authentication; and adding, based on the identifier of the second computing device, the second computing device to a secure network, [Col. 10 lines 34-41, the device information may include one or more of a device type, a device name or identifier, an IP address, a MAC address, and an operating state of the device 120.  Device type information may include information indicating a type or category of the device 120 such as power line network in a user's home.  Devices that are currently authenticated on the wireless network and devices connected to the power line may receive up-to-date credentials, while other devices are unable to access the wireless network].
Wherein causing sending of the message occurs via the secure network [Col.1 lines39-41, the techniques in this application can allow new devices to be authenticated to a secured network with minimal or no effort by a user], and [FIG.2A, secure wireless network].
Examiner Note: examiner was unable to locate the term”causing sending” in applicant specification to figure out the meaning of the term.
Regarding claim 22, Huang discloses determining, based on determining that a second message from the second computing device does not comprise the access code, that the second device is associated with a different network [Col. 2 lines 16-23, 
Regarding claim 23, Huang discloses, wherein causing sending of the message occurs after the second computing device disconnects from the premises power line network.  
[Col 3 lines 43-49, In some implementations, the operations further include determining that the device is disconnected from the power line, and in response to determining that the device is disconnected from the power line: terminating registration of the device by removing the stored device information from the database, and revoking the one or more credentials that enable the device to access to the wireless network].
Examiner Note: examiner was unable to locate the term ”causing sending” in applicant specification to figure out the meaning of the term.
Regarding claim 24, Huang discloses wherein sending the access code with each message communicated via the wireless network continues after the first computing device disconnects from the premises power line network  [ Col 3 lines 43-49, In some implementations, the operations further include determining that the device is disconnected from the power line, and in response to determining that the device is disconnected from the power line: terminating registration of the device by removing the stored device information from the database, and revoking the one or more credentials that enable the device to access to the wireless network].
Examiner Note: examiner is nuclear why the device still receives the access code if it has been discounted from the power line network. Examiner interpret this limitation as the device after discounted from power line will be terminated  and its credential will be revoked.
Regarding claim 25, Huang discloses based on determining that a message from the second computing device comprises the access code, causing sending of the message.
  [Abstract, after a device is connected to a power line, wireless network credentials that enable the device to access to a wireless network are transmitted to the device through the power line.  A request is received from the device to connect to the wireless network.  The request includes the wireless network credentials transmitted to the device through the power line.  The device is determined to be authorized to access the wireless network based on the one or more credentials received in the request.  In response to determining that the one or more wireless network credentials received in the request from the device are valid, wireless network access is provided to the device], and [ Col. 1 lines 25-27, the wireless network access information may include, for example, credentials such as a password, a key, or a certificate],  and Col 13 lines 60-63,  the wireless network credentials 150 may include one or more of a digital certificate, a token, one or more session keys, a SSID, and a password], and  [Col 3 lines 43-49, In some implementations, the operations further include determining that the device is disconnected from the power line, and in response to determining that the device is disconnected from the power line: terminating registration of the device by removing the stored device information from the database, and revoking the one or more credentials that enable the device to access to the wireless network].
                                                                                                                                        

Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,906,956 issued to Huang and in view of US Patent No. 2017/0251467 issued to Dame.
Regarding claims 4 and 18, receiving an identifier of the second computing device; determining, based on the identifier, information indicating expected behavior of the second computing device.
Even though Huang disclose [Col. 2 lines 16-23, this arrangement can allow automatic network access to be provided to devices that are coupled to a particular physical electrical circuit, e.g., the power line network in a user's home.  Devices that are currently authenticated on the wireless network and devices connected to the power line may receive up-to-date credentials, while other devices are unable to access the wireless network].
However, Huang does not explicitly disclose, information indicating expected behavior and Dame disclose this limitation as [[¶62, A new network node added to the wireless node network 100 may be added with bandwidth requirements indicating parameters, such as, for example: [0063] 1.  Data volume per transfer--the amount of data expected to be frequency of expected data transfers].
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang with the teaching of Dame in order to for controlling access to a communication medium by providing plurality of network nodes to communicate on a plurality of channels on corresponding frequency bands, each channel having a maximum channel transfer rate [Dame, ¶7].
Regarding claims 5 and 19,  Huang discloses that access to the wireless network should be blocked [Col. 3 lines 46-49,  terminating registration of the device by removing the stored device information from the database, and revoking the one or more credentials that enable the device to access to the wireless network]. 
 Huang does not explicitly disclose, however, Dame discloses monitoring behavior of the second computing device; and determining, based on the monitored behavior of the second computing device and on the information indicating expected behavior of the second computing device [¶62, A new network node added to the wireless node network 100 may be added with bandwidth requirements indicating parameters, such as, for example: [0063] 1.  Data volume per transfer--the amount of data expected to be communicated in each data transfer; [0064] 2.  Data transfer periodic rate--the rate or frequency of expected data transfers].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang with the teaching of Dame in order to for controlling access to a communication medium by providing plurality of network nodes to communicate on a plurality of channels on corresponding frequency bands, each channel having a maximum channel transfer rate [Dame, ¶7].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,906,956 issued to Huang and in view of US Patent No. 2018/0124785 issued to Taylor.
Regarding claim 6, wherein the access code comprises a hash of a media access control address of the first computing device.
Even though Huang discloses that: [Col. 10 lines 34-37, the device information may include one or more of a device type, a device name or identifier, an IP address, a MAC address, and an operating state of the device 120].
However, Taylor discloses hash of a media access control address [¶170, the group acknowledgement message may generally include acknowledgments for communications from multiple devices.  An acknowledgment may include a device identifier for a device that sent a communication (e.g., a Medium Access Control (MAC) address of the device, a hash of the MAC address of the device, etc.) and a communication identifier for the communication (e.g., a sequence number of the communication, a Cyclic Redundancy Check (CRC) code for the communication, etc.)], and [¶50, Regardless of the topology of the AN 106, individual network communication devices may communicate by wireless (e.g., radio frequency) and/or wired (e.g., power line communication, Ethernet, serial, etc.) connections].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang with the teaching of Taylor in order for a group acknowledgement message allow a relatively large number of communications (e.g., hundreds or thousands) to be acknowledged with relatively little information (e.g., a single message).  This may be particularly useful for networks that designate a device to receive communications from many devices (e.g., a star network, etc.)[Taylor, ¶43].

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497